Case 0:19-cv-62495-RNS Document 1 Entered on FLSD Docket 10/07/2019 Page 1 of 9



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                                  Case No.: 0:19cv62490

 ADRIANA HILL, individually and on
 behalf of all others similarly situated,

         Plaintiff,
                                                                                            CLASS ACTION
 v.
                                                                                            JURY TRIAL DEMAND
 DOLLS KILL, INC.,

       Defendant.
 ________________________________/

                                         CLASS ACTION COMPLAINT

         Plaintiff ADRIANA HILL (“Plaintiff”) brings this class action against Defendant DOLLS

 KILL, INC. (“Defendant”) under 47 U.S.C. § 227, et seq., the Telephone Consumer Protection Act

 (“TCPA”).

                                          JURISDICTION AND VENUE

         1.         Jurisdiction is proper under 28 U.S.C. § 1331 because Plaintiff alleges violations of a

 federal statute, and under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class, and at least

 one Class member will belong to a different state than Defendant.

         2.         Plaintiff seeks up to $1,500.00 in damages for each call (text message) in violation of

 the TCPA, which, when aggregated among a proposed class numbering in the thousands, or more,

 exceeds the $5,000,000 threshold for federal court jurisdiction under the Class Action Fairness Act.

         3.         Venue in this District is proper because Plaintiff resides here, Defendant transacts

 business here, and the complained conduct of Defendant occurred here

                                                          PARTIES

         4.         Plaintiff is a natural person who, at all times relevant to this action, was a resident of

                                                                                                                    PAGE | 1 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-62495-RNS Document 1 Entered on FLSD Docket 10/07/2019 Page 2 of 9



 Broward County, Florida.

        5.          Defendant is a Delaware corporation, with a principal office located at 2525 16th

 Street, Suite #410, San Francisco, California 94103.

        6.          Defendant directs, markets, and controls its online business in the United States.

                                                     ALLEGATIONS

        7.          Defendant is an online retailer of clothes and accessories.

        8.          In efforts to drum-up business, Defendant would uniformly send marketing text

 messages to thousands of consumers at a time and provided different types of offers and savings for

 future purchases.

        9.          Defendant has sent at least one thousand illegal text messages over the last four years

 preceding this lawsuit

        10.         On or about September 25, 2019, Defendant began sending Plaintiff marketing text

 messages without Plaintiff’s express written consent.

        11.         Below is a depiction of some text messages received by Plaintiff from Defendant:




                                                                                                                    PAGE | 2 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-62495-RNS Document 1 Entered on FLSD Docket 10/07/2019 Page 3 of 9



          12.         Defendant’s text messages constitute telemarketing because said text messages

 encourage the future purchase of Defendant’s products by consumers.

          13.         Plaintiff received the subject text messages within this judicial district and, therefore,

 Defendant’s violation of the TCPA occurred within this district.

          14.         Defendant caused other text messages to be sent to individuals residing within this

 judicial district.

          15.         At no point in time did Plaintiff provide Defendant with express written consent to be

 contacted by text for marketing purposes.

          16.         Plaintiff is the subscriber and sole user of the 954-873-8489 phone number.

          17.         Some, if not all of the messages originated from the short-code “75156.”

          18.         Plaintiff has been on the National Do Not Call Registry since November 07, 2009.

          19.         Defendant, or an entity on Defendant’s behalf, utilized a combination of hardware and

 software systems to send the text messages at issue in this case. Said systems have the current capacity

 or present ability to generate or store random or sequential numbers or to dial sequentially or randomly

 at the time the call is made, and to dial such numbers, en masse, in an automated fashion without

 human intervention.

          20.         Defendant’s unsolicited text messages caused Plaintiff actual harm, including invasion

 of privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s text

 messages also inconvenienced Plaintiff and caused disruption to Plaintiff’s daily life.

          21.         Defendant’s text messages to Plaintiff caused the depletion of Plaintiff’s cellular

 telephone battery. The battery used to power Plaintiff’s cellular telephone can only be recharged

 a limited number of times before the battery’s voltage begins to decrease, causing the cellular

 phone to turn off completely, without warning, if the battery drops below the minimum voltage


                                                                                                                      PAGE | 3 of 9
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62495-RNS Document 1 Entered on FLSD Docket 10/07/2019 Page 4 of 9



 needed to safely power Plaintiff’s cellular telephone.

        22.         Defendant’s text messages took up memory space on Plaintiff’s cellular telephone,

 with each message taking up approximately 190 bytes. The cumulative effect of unsolicited text

 messages, such as those complained of by Plaintiff, poses a real risk of ultimately rendering the

 phone unusable for text messaging purposes as a result of the phone’s memory being taken up.

                                               CLASS ALLEGATIONS

        23.         Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23,

 individually and on behalf of all others similarly situated

                                                  PROPOSED CLASS

        24.         Plaintiff brings this case on behalf of the following classes (collectively, the

 “Class”):

                     No Consent Class: [1] All persons in the United States [2] within
                     the four years immediately preceding the filing of this Complaint
                     [3] whose cellular telephone number [4] was sent one or more text
                     message [5] using the same type of equipment used to text message
                     Plaintiff [6] from Defendant or anyone on Defendant’s behalf.

                     Do Not Call Registry Class: [1] All persons in the United States
                     [2] within the four years immediately preceding the filing of this
                     Complaint [3] whose cellular telephone number [4] was sent one or
                     more text message [5] within any 12-month period [6] from
                     Defendant, or another person or entity acting on Defendant’s
                     behalf, [7] whereby said cellular telephone number was placed on
                     the national do-not-call registry more than thirty-one (31) days
                     prior to the class member being sent the subject text messages(s).

        25.         Defendant and their employees or agents are excluded from the Class.

        26.         Plaintiff does not know the number of members in the Class but believes the Class

 members number in the several thousands, if not more.

                                                      NUMEROSITY

        27.         Upon information and belief, Defendant has placed automated calls to cellular

                                                                                                                    PAGE | 4 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-62495-RNS Document 1 Entered on FLSD Docket 10/07/2019 Page 5 of 9



 telephone numbers belonging to thousands of consumers throughout the United States without

 their prior express written consent. The members of the Class, therefore, are believed to be so

 numerous that joinder of all members is impracticable.

        28.         The exact number and identities of the Class members are unknown at this time

 and can be ascertained only through discovery. Identification of the Class members is a matter

 capable of ministerial determination from Defendant’s call records.

                                COMMON QUESTIONS OF LAW AND FACT

        29.         There are numerous questions of law and fact common to the Class which

 predominate over any questions affecting only individual members of the Class. Among the

 questions of law and fact common to the Class are: [1] Whether Defendant made non-emergency

 calls to Plaintiff and Class members’ cellular telephones using an ATDS; [2] Whether Defendant

 can meet their burden of showing that they obtained prior express written consent to make such

 calls; [3] Whether Defendant conduct was knowing and willful; [4] Whether Defendant are liable

 for damages, and the amount of such damages; and [5] Whether Defendant should be enjoined

 from such conduct in the future.

        30.         The common questions in this case are capable of having common answers. If

 Plaintiff’s claim that Defendant routinely transmits text messages to telephone numbers assigned

 to cellular telephone services is accurate, Plaintiff and the Class members will have identical

 claims capable of being efficiently adjudicated and administered in this case.

                                                       TYPICALITY

        31.         Plaintiff’s claims are typical of the claims of the Class members, as they are all

 based on the same factual and legal theories.




                                                                                                                    PAGE | 5 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-62495-RNS Document 1 Entered on FLSD Docket 10/07/2019 Page 6 of 9



                   PROTECTING THE INTERESTS OF THE CLASS MEMBERS

        32.         Plaintiff is a representative who will fully and adequately assert and protect the

 interests of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate

 representative and will fairly and adequately protect the interests of the Class.

                                                      SUPERIORITY

        33.         A class action is superior to all other available methods for the fair and efficient

 adjudication of this lawsuit, because individual litigation of the claims of all members of the Class

 is economically unfeasible and procedurally impracticable. While the aggregate damages

 sustained by the Class are in the millions of dollars, the individual damages incurred by each

 member of the Class resulting from Defendant wrongful conduct are too small to warrant the

 expense of individual lawsuits. The likelihood of individual Class members prosecuting their own

 separate claims is remote, and, even if every member of the Class could afford individual

 litigation, the court system would be unduly burdened by individual litigation of such cases.

        34.         The prosecution of separate actions by members of the Class would create a risk

 of establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For

 example, one court might enjoin Defendant from performing the challenged acts, whereas another

 may not. Additionally, individual actions may be dispositive of the interests of the Class,

 although certain class members are not parties to such actions.

                                                     COUNT I
                                      VIOLATIONS OF 47 U.S.C. § 227(b)
                                   On Behalf of Plaintiff and the No Consent Class

        35.         Plaintiff re-alleges and incorporates paragraphs 1-34 as if fully set forth herein.

        36.         Defendant – or third parties directed by Defendant – used equipment having the capacity

 to store telephone numbers, using a random or sequential generator, and to dial such numbers and/or to

 dial numbers from a list automatically, without human intervention, to make non-emergency telephone

                                                                                                                    PAGE | 6 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-62495-RNS Document 1 Entered on FLSD Docket 10/07/2019 Page 7 of 9



 calls to the cellular telephones of Plaintiff and the other members of the Class. These calls, or more

 precisely, text messages, were sent without regard to whether Defendant had first obtained express

 permission from the called party to send such text message. In fact, Defendant did not have prior express

 consent to text the cell phones of Plaintiff or the other members of the putative Class when such text

 messages were sent.

         37.         Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic telephone

 dialing system to make non-emergency telephone calls to the cell phones of Plaintiff and the other

 members of the putative Class without their prior express consent.

         38.         As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA, Plaintiff and

 the other members of the No Consent Class were harmed and are each entitled to a minimum of $500.00

 in damages for each violation. Plaintiff and the No Consent Class are also entitled to an injunction against

 future calls. To the extent Defendant’s misconduct is determined to be willful and knowing, the Court

 should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages recoverable by the

 members of No Consent Class.

         39.         WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

 the No Consent Class, and against Defendant that provides the following relief: [1] Statutory damages of

 $500 per violation, and up to $1,500 per violation if proven to be willful; [2] A permanent injunction

 prohibiting Defendant from violating the TCPA in the future through calling or texting cell phones using

 an automatic telephone dialing system; [3] A declaration that Defendant used an automatic telephone

 dialing system and violated the TCPA in using such to call or text the cell phones of Plaintiff and the No

 Consent Class; and [4] Any other relief the Court finds just and proper.

                                                COUNT II
                                        VIOLATION OF 47 U.S.C. § 227(c)
                              On Behalf of Plaintiff and the Do Not Call Registry Class

         40.         Plaintiff re-alleges and incorporates paragraphs 1-34, and as if fully set forth herein.

         41.         The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o person


                                                                                                                     PAGE | 7 of 9
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-62495-RNS Document 1 Entered on FLSD Docket 10/07/2019 Page 8 of 9



 or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber who has

 registered her or her telephone number on the national do-not-call registry of persons who do not wish to

 receive telephone solicitations that is maintained by the federal government.”

         42.         Per 47 C.F.R. § 64.1200(e), § 64.1200(c) and (d) “are applicable to any person or entity

 making telephone solicitations or telemarketing calls to wireless telephone numbers.”

         43.         47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any call

 for telemarketing purposes to a residential telephone subscriber unless such person or entity has instituted

 procedures for maintaining a list of persons who request not to receive telemarketing calls made by or on

 behalf of that person or entity.”

         44.         Any “person who has received more than one telephone call within any 12-month period

 by or on behalf of the same entity in violation of the regulations prescribed under this subsection may”

 may bring a private action based on a violation of said regulations, which were promulgated to protect

 telephone subscribers’ privacy rights to avoid receiving telephone solicitations to which they object. 47

 U.S.C. § 227(c).

         45.         Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

 telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry Class

 members who registered their respective telephone numbers on the National Do Not Call Registry, a listing

 of persons who do not wish to receive telephone solicitations that is maintained by the federal government.

         46.         Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call Registry

 Class members were more than one text message in a 12-month period by or on behalf of Defendant in

 violation of 47 C.F.R. § 64.1200.

         47.         As a result of Defendant’s conduct as alleged herein, Plaintiff and the Do Not Call

 Registry Class suffered actual damages and, under section 47 U.S.C. § 227(c), are entitled receive up to

 $500 in damages for such violations of 47 C.F.R. § 64.1200. To the extent Defendant’s misconduct is

 determined to be willful and knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the


                                                                                                                     PAGE | 8 of 9
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-62495-RNS Document 1 Entered on FLSD Docket 10/07/2019 Page 9 of 9



 amount of statutory damages recoverable by the members of the Class.

         48.         WHEREFORE, Plaintiff requests the Court to enter judgment in favor of Plaintiff and

 the Do Not Call Registry Class, and against Defendant that provides the following relief: [1] Statutory

 damages of $500 per violation, and up to $1,500 per violation if proven to be willful; [2] A permanent

 injunction prohibiting Defendant from violating the TCPA in the future through calling or texting cellular

 telephone numbers that have been registered for more than 31-days on the Do Not Call Registry; [3] Any

 other relief the Court finds just and proper.

                                                      JURY DEMAND

         49.         Plaintiff, respectfully, demands a trial by jury on all issues so triable.

                                    DOCUMENT PRESERVATION DEMAND

         50.         Plaintiff demands that Defendant takes affirmative steps to preserve all records, lists,

 electronic databases or other itemization of telephone numbers associated with Defendant and the text

 messages as alleged herein.

                     DATED: October 6, 2019
                                                                   Respectfully Submitted,

                                                                    /s/ Jibrael S. Hindi                                    .
                                                                   JIBRAEL S. HINDI, ESQ.
                                                                   Florida Bar No.: 118259
                                                                   E-mail:      jibrael@jibraellaw.com
                                                                   THOMAS J. PATTI, ESQ.
                                                                   Florida Bar No.: 118377
                                                                   E-mail:      tom@jibraellaw.com
                                                                   The Law Offices of Jibrael S. Hindi
                                                                   110 SE 6th Street, Suite 1744
                                                                   Fort Lauderdale, Florida 33301
                                                                   Phone:       954-907-1136
                                                                   Fax:         855-529-9540

                                                                   COUNSEL FOR PLAINTIFF




                                                                                                                     PAGE | 9 of 9
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
